Citation Nr: 0838565	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss, to include as 
secondary to service-connected tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in January 2007, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in June 2003, the 
RO determined that service connection for bilateral hearing 
loss was not warranted, on the basis that there was no 
evidence of hearing loss while on active duty.

3.  Evidence added to the record since the final June 2003 
rating decision is not cumulative or redundant of the 
evidence of record at the time of that decision and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO in a decision dated in June 
2003.  The veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105.

In January 2006, the veteran essentially requested that his 
claim for service connection for bilateral hearing loss be 
reopened.  In the January 2007 rating decision currently on 
appeal, the RO did not reopen the claim for service 
connection for bilateral hearing loss on the ground that no 
new and material evidence had been submitted.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for 
bilateral hearing loss.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the June 2003 decision denied the veteran's 
claim for service connection for bilateral hearing loss.  In 
that decision, the RO observed that there was no evidence of 
hearing loss while on active duty and that the veteran's 
recent VA examination [conducted in May 2003] noted that 
hearing loss and tinnitus may be associated but did not state 
that hearing loss was the result of tinnitus.  

The evidence associated with the claims file subsequent to 
the June 2003 decision includes a private medical opinion 
dated in January 2006, private treatment records and VAMC 
treatment records, as well as the veteran's own assertions 
and sworn testimony at his August 2008 hearing.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the June 2003 decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for bilateral hearing loss.  This evidence 
is certainly new, in that it was not previously of record.  
With regard to whether the evidence is material, the Board 
notes that the January 2006 private medical opinion stated 
that the veteran had asymmetrical sensorineural hearing loss, 
and that tinnitus is often a symptom of damage to the 
auditory nerve which certainly could be the veteran's case in 
his left ear.  The Board must presume the credibility of this 
evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, taken together with the veteran's 
hearing testimony and his service treatment records, the 
Board finds that this evidence provides a connection or 
possible connection between the veteran's current hearing 
loss and his acoustic trauma during military service, and 
thus it relates to an unestablished fact necessary to 
substantiate the claim.

With regard to the private treatment records, which contain 
an audiological evaluation, submitted in January 2006, the 
Board observes that the audiological examination report did 
not provide an interpretation of the audiometric readings 
contained on the graphs.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).

Despite the Board's inability to interpret the audiometric 
data submitted in January 2006, the January 2006 private 
medical opinion, in conjunction with evidence that was 
already of record and the veteran's August 2008 hearing 
testimony, raises a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
bilateral hearing loss.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand: To afford the veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

Initially, the Board notes that during service, the veteran 
was placed on a temporary hearing loss profile for 6 months 
in November 1958, due to tinnitus and partial hearing loss.  
The document provided that the veteran was to avoid exposure 
to prolonged loud noise such as heavy gunfire and loud engine 
or other noise.  Although the hearing loss profile was for a 
temporary period of 6 months, the veteran's service treatment 
records do not reveal any follow up testing, nor does his May 
1959 separation examination contain an audiogram.  In 
addition, the Board notes that the veteran's service 
treatment records contain a February 1959 treatment note 
diagnosing fluid behind the left ear drum and an old healed 
large central perforation of the right ear drum.

As noted in the Board's decision above, the veteran was 
previously afforded a VA examination in May 2003.  At that 
examination, the examiner stated that it was as likely as not 
that the veteran's tinnitus was related to noise exposure, 
especially the acoustic trauma reported and his sensorineural 
hearing loss in both ears.  The examiner also stated that the 
veteran's bilateral hearing loss and tinnitus could be 
associated.  However, the examiner did not state whether the 
veteran's bilateral hearing loss was etiologically related to 
the noted acoustic trauma during service, or to his service-
connected tinnitus. 

As was also noted above, the veteran submitted a private 
medical opinion in January 2006.  Although this opinion, in 
essence, also suggested that the veteran's bilateral hearing 
loss and tinnitus could be related, this examination also did 
not provide an opinion as to whether the veteran's bilateral 
hearing loss was etiologically related to the noted acoustic 
trauma during service, or to his service-connected tinnitus. 

Therefore, the Board finds that a clarifying medical opinion 
is necessary for the purpose of determining the nature and 
etiology of the veteran's current bilateral hearing loss.  In 
addition, the Board notes that the veteran is service 
connected for tinnitus, and the veteran has also claimed 
hearing loss as secondary to his service-connected tinnitus.  
Thus, the examiner should also be requested to render an 
opinion as to whether bilateral hearing loss might be due to 
the service-connected tinnitus.  38 C.F.R. § 3.310(a).  
Accordingly, due to the inadequacy of the medical opinions of 
record in this case, the Board concludes that a new VA 
examination must be scheduled in order to make a proper 
appellate decision.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also 38 C.F.R. § 3.159(c)(4) (an examination 
or opinion is necessary if the evidence of record does not 
contain sufficient medical evidence to make a decision on the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his current 
bilateral hearing loss.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed. The examiner is requested to 
review all pertinent records associated 
with the claims file, to specifically 
include the veteran's service treatment 
records, which contain a February 1959 
treatment note diagnosing fluid behind the 
left ear drum and an old healed large 
central perforation of the right ear drum, 
and the November 1958 temporary hearing 
loss profile, diagnosing partial hearing 
loss and instructing the veteran to avoid 
undue noise exposure for 6 months.  The VA 
examiner should then indicate whether it 
is at least as likely as not that the 
veteran has current hearing loss that is 
causally or etiologically related to noise 
exposure or ear disease during service; or 
whether it is at least as likely as not 
the hearing loss may be the result of the 
service-connected tinnitus.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the claim for service 
connection for bilateral hearing loss, 
including on the basis of secondary 
service connection, i.e., whether it is 
proximately due to the service-connected 
tinnitus.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


